Per Curiam.
The court did not err in nonsuiting plaintiffs. No memorandum or other instrument of writing containing the terms of the alleged offer and acceptance were signed by the parties or their attorneys or placed upon the minutes of the court, so far as the record on appeal discloses. Defendants accepted no part of the money tendered. A wholly unexecuted parol contract to sell land is void. Carpenter v. Yancey, 231 N.C. 160, 56 S.E. 2d 396; Kluttz v. Allison, 214 N.C. 379, 199 S.E. 395. A defense of the statute of frauds may be taken advantage of by general denial. Humphrey v. Faison, 247 N.C. *223127, 100 S.E. 2d 524; 2 Strong: N. C. Index, Frauds, Statute of, s. 3, p. 389.
Affirmed.